DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on March 31, 2021. Claim 1 is amended and presents arguments, is hereby acknowledged. Claims 21-40 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on March 31, 2021 have been fully considered. 
Applicant argues in its Argument (p7-11) that cited arts fail to teach limitations of the independent Claim 37, specifically:
“As noted above, the Office Action incorrectly, and inappropriately, grouped independent claim 37 together with independent claims 21 and 29. However, independent claim 37 does not mirror independent claim 21 or 29, and therefore it is not appropriate for lumping together in this way. In this regard, independent claim 37 provides for a series of operations performed by processing circuitry disposed on the aircraft. However, none of the cited references provide any disclosure (or are cited as such). The only apparent reference to interference cancellation specifically at a ground based subscriber station, which is in Sankar, does not include operations matching those of independent claim 37 precisely due to the entirely different location and context for the subscriber station. Thus, none of the cited references disclose that which is recited in independent claim 37, either alone or in combination. Moreover, the inappropriate grouping of claim 37 along with claims 21 and 29 together in the same 
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding Claim 37, Claims 21 and 29 claim a system that includes operation of an aircraft based communicate apparatus, which is essentially a processing circuitry. Therefore, limitations cited in Claims 21 and 29 apply to Claim 37. Claim 37 is a broader version of the Claims 21 and 29, therefore, all references cited are proper in rejection of Claim 37 and all of its dependent claims. Therefore, rejections on Claims 37-40 are THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060030311 A1 (Cruz), in view of US 20090264142 A1 (Hereinafter Sankar), and in further view of US 20150163817 A1 (Hereinafter Brunel) and US 8688101 B1 (Hereinafter Hayes).
Regarding Claim 37, Cruz teaches:
An apparatus comprising processing circuitry disposed on an aircraft and configured to: receive information indicative of a local interferer, the local interferer being located on the aircraft; perform noise cancellation relative to a received signal by removing an interference signal associated with the local interferer to generate a scrubbed signal; and provide the scrubbed signal for additional signal processing. (Cruz: Figs. 9-15, an airplane flies through an air space with multiple ground stations, and may be enabled to communicated among the aircraft and ground station depending in its flying path as in Figs. 13-15 using beamforming);
Cruz further teaches that the system identifies interference in a cell and adjacent cells; select an alternative path and noise mitigation method e.g. different channel assignments accordingly, and transmits the info to the aircraft to engage in communication as in Fig. 12, where interference mitigation is engaged through both ground stations and communication equipment on board the aircraft. However, Craft does not teach explicitly on at least one of the communication equipment or the access points includes a spectrum scrubber configured to perform noise cancellation relative to a received signal by removing an interference signal associated with a local interferer identified in an interference profile to generate a scrubbed signal. However, Sankar teaches (Sankar: Fig. 5 and [0107]-[0110], a subscribe station (SS) receives signals from BS; the signals contains DL zone info to determine whether the SS is in a coordinated (interference) zone; Fig. 4 and [0093]-0094], the BS coordinates DL zones with neighboring BS's, which implies that the interference be identified is based on dynamic position info of the SS; Figs. 3, 5 and [0111]-[01115], SS determines to be in the coordinated zone, the SS performs noise cancellation as in steps 540-570 and generated noise cancelled signals (scrubber signals) for further processing; the noise cancelled signal is provided to destination unit 358 Fig. 3 for further process),
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cruz with a communication node on an aircraft as taught by Sankar. The advantage of doing so is to provide a mechanism to identify interference from multiple resources and coordinate resource allocation (mitigation or reduction) based in interference levels to improve communication quality of the system (Sankar: Abstract).
an interference profile may be create through a journey taken previous on the path, where interference profiles (interference vs. location of a path) are identified),
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cruz as modified with the interference profile includes a library of interferers associated with respective locations as taught by Brunel. The advantage of doing so is to provide a mechanism to generate interference profile/table based on empirical measurement to improve the quality of communication (Brunel: [0001]-[0008]).
Cruz does not teach explicitly on for a given time and location of the aircraft, the dynamic position information includes a direction component that enables different local interferers to be identified for the aircraft than for a serving access point at the given time. However, Hayes teaches (Hayes: Col. 5 line 37 – Col. 6 line 6, the network may make predictive or anticipatory control decisions based on the airspeed and/or the flight plan of the aircraft).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cruz with for a given time and location of the aircraft, the dynamic position information includes a direction component that enables different local interferers to be identified for the aircraft than for a serving access point at the given time as taught by Hayes. The advantage of doing so is to .
Claims 38 and 40 rejected under 35 U.S.C. 103 as being unpatentable over US 20060030311 A1 (Cruz), in view of US 20090264142 A1 (Hereinafter Sankar) and in further view of US 20150163817 A1 (Hereinafter Brunel), US 8688101 B1 (Hereinafter Hayes) and US 20120013398 A1 (Hereinafter Dabiri).
Regarding Claim 38, Cruz as modified teaches all elements of Claim 37. Cruz as modified does not teach explicitly on numerically removing the interference signal from the received signal. However, Dabiri teaches:
The apparatus of claim 37, wherein performing the noise cancellation comprises numerically removing the interference signal from the received signal (Dabiri: Fig. 2A and [0028], an adaptation module 120 uses a gradient filter that generates a gradient signal (based on a Gauss-Newton method for error prediction), and a coefficient update circuit that uses the gradient signal to generate coefficient signal to Spectral enhancement module to remove EMI noises mixed in the input signals).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sankar as modified with numerically removing the interference signal from the received signal as taught by Dabiri. The advantage of doing so is to provide a mechanism to remove noises mixed in the input signals to remove interference from input signals and enhance quality of the device (Dabiri: Abstract).
Regarding Claim 40, Cruz as modified teaches all elements of Claim 40. Cruz as modified does not teach explicitly on tuning a notch filter to filter out the interference signal. However, Dabiri further teaches:
The apparatus of claim 37, wherein performing the noise cancellation comprises tuning a notch filter to filter out the interference signal (Dabiri: Figs. 2A-B and [0027]-[0040], a cascaded notch filters are used to filter out noise signals and shape the communication signal from the input).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060030311 A1 (Cruz), in view of US 20090264142 A1 (Hereinafter Sankar) and in further view of US 20150163817 A1 (Hereinafter Brunel), US 8688101 B1 (Hereinafter Hayes) and US Publication 20040157645 A1 (Hereinafter Smith).
Regarding Claim 39, Cruz as modified teaches all elements of Claim 37. Cruz as modified does not teach explicitly on steering a null toward a location of the interference signal. However, Smith teaches:
The apparatus of claim 37, wherein performing the noise cancellation comprises steering a null toward a location of the interference signal. (Smith: [0082]-[0084], a null is steered toward interference directions to remove interference from signals).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sankar as modified with steering a null toward a location of the interference signal as taught by Smith. The advantage of doing so is to provide a mechanism to use weighted beamforming and steering a null toward the interference directions to reduce interference on wireless communication links (Smith: Abstract).
Allowable Subject Matter
The Claims 21-36 are allowable.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHITONG CHEN/
Primary Examiner, Art Unit 2649